  Confidential Materials omitted and filed separately with the    Exhibit 10.1  
Securities and Exchange Commission. Asterisks denote omissions.   

The Purchase Contract No. FDCG08045-01

for the Core Components of the Electrical Control System and Software of

SL 1500 Wind Turbine

 

     

Contract No. FDCG08045-01

Date of Signature: May 27, 2008

Place of Signature: Beijing

The Buyer: Sinovel Wind Co., Ltd

The Seller: Suzhou AMSC Superconductor Co., Ltd

The contract is entered into by and between the Seller and the Buyer on May 27,
2008 for the purchase contract of the electrical control core components and
software for SL 1500 wind turbines.

1. Definition

In construing this contract, the following words and expressions shall have the
meanings hereby assigned to them unless otherwise specified in the contract:

 

1.1 Contract means this contract, including Article 1 to Article 22.

 

1.2 Contract price means the price payable to the Seller under the contract for
the full and proper performance of its contractual obligations.

 

1.3 Contract currency means the currency used in the payment under the contract,
which is CNY.

 

1.4 Effective date of the contract means the date when the contract enters into
force upon fulfillment of the conditions stated in Article 22.

 

1.5 Contract equipment means the core components of electrical control system
and software of SL1500 Wind Turbine.

2. Scope of Supply:

The contract price is firm price including VAT (all other supply equipment shall
be imported under their original brand names except for the converters.
Regarding converters, both parties agree that starting from the current status
where converters are locally assembled with imported material, localization on
converter will be implemented phase by phase according to a localization
schedule agreed upon by both parties. The Seller will provide the Buyer with
sample converter which will be tested both at Buyer’s factory and in Seller’s
wind farm for the Buyer’s approval for quality. Under such circumstance, the
total Contract Value will remain unchanged. )

Each set comprises of:

 

Item No.

  

Description

  

Code No.

   ID No.   

Quantity

  

Remarks

1   

PM 1000

Converter 3 Pole

   + NCC320-V308.2    10100957    1 off    Including water cooling base-plate,
DC bus capacitance, control circuit board   

Alternatively

PM3000

            2   

PM 1000

Converter 6 Pole

   + NCC320-V308.4    10100956    1 off    Including water cooling base-plate,
DC bus capacitance, control circuit board   

Alternatively

PM3000

            3   

Crowbar control

WTCBA200A

   + NCC320-B312.7    10100787    1 off    Crowbar short circuit protection
control



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

4    Controller WT 98    + NCC310-A240.3    10100068    2 off          +
NCC310-A250.3          5    Controller WT97    +TBC100-A120.3    10100002    1
off    6    Analogue imput module WTAI91    +NCC310-A280.3    10100006    1 off
   7    Digital input module WTDI92    +NCC310-A260.3    10100005    1 off    8
   Panel Display WT502   

+NCC310-P241.2

+TBC100-P122.2

   10100775    2 off    One HMI for nacelle control cabinet, another one at
tower base as HMI for SCADA system 9   

Servo motor [**]-combivert

90° connector

  

+ BM400-M23.2,

+BM410-M33.2,

+BM420-M43.2,

   10101229    3 sets    Including safety lock system, motor cable 2 meters 10
   Frequency convertor [**]- combivert F Multi   

+ HC400-U23.4,

+ HC410-U33.4,

+ HC420-U43.4,

   10100098    3 sets    [**] 11    DC-filter [**]-combivert   

+ HC400-Z21.7,

+ HC410-Z31.7,

+ HC420-Z41.7,

   10100101    3 off    12   

Static frequency converter

F5-Compact

   +NCC300-U118.6    10100361    1 off    [**] 13    Radio interference filter
   +NCC300-Z118.3    10100362    1 off    14    CAN-operator       10100099    4
off    For connecting pitch and yaw converter 15    Interface cable WT90      
10100883    2 off    16    Lithium battery 07LE90 Included in item 10100068   
   10100485    1 off    17    Spring-operated brake [**]-Combivert mounted in
item 10101229       10100106    3 off    18    Motor cable [**]-Combivert      
10100104    3 off    19    Rectifier [**]-Combivert mounted in item 10101229   
   10100102    3 off    20    Foamed rubber [**]-Combivert       10100100    3
off    21    Resover cable [**]-Combivert       10100103    3 off    21 22   
Control software          1 off    SL1500 software program for pitch converter,
yaw converter, IGBT converter and PLCs; according to Technical Specification of
SL1500 Wind Turbine



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

Remarks:

 

  1. All the core components shall satisfy with the -45¨ low temperature
requirements.

 

  2. Each set of software comprises of SL 1500 software program for pitch
converter, yaw converter, PM1000/PM3000 converter and PLC’s. Every batch of
software shall be sent out by 1 off CD. General terms of delivery issued by the
Austrian Electrical and Electronics Industry Association, Ed. Jan. 2002 will
apply.

Description of PM3000: It is updated on the basis of PM1000; regarding 1.5MW
wind turbine, PM3000 is compatible with PM1000. But its capacity is relatively
bigger; the rated current value of LSC is 300A, and the rated current value of
GSC is 650A. It also has low-voltage ride-through function which can be applied
to the global grid code (including the strictest grids of Europe, North America,
and Canada etc.) requirements.

After [**] is successfully tested in Buyer’s wind farm and approved by Buyer,
transition from [**] to [**] will be made, Buyer shall inform the Seller of
specific quantity and number of batches, under such circumstance, the total
Contract Value remains unchanged.

3. Quantity:

 

Serial No.

  

Name of goods

  

Type

   Sets  

Remark

1   

Electrical control core component

   PM1000    [**]   Inclusive of PM1000 converter core components and software 2
  

Electrical control core component

   PM3000    [**]   Inclusive of PM3000 converter core components and software



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

4. Price:

 

  •  

The unit price excluding VAT for [**] sets of core components with PM1000 and
software:

CNY [**] /set;

 

  •  

The unit price including VAT for [**] sets of core components with PM1000 and
software: CNY[**]/set;

 

  •  

The unit price excluding VAT for [**] sets of core components with PM3000 and
software : CNY [**] /set;

 

  •  

The unit price including VAT for [**] sets of core components with PM3000 and
software :CNY [**]/set;

 

  •  

Total Contract Value without VAT:CNY [**]

 

  •  

Total 17% VAT: CNY [**]

Total Contract Value including VAT: CNY [**]

The above price is based on delivery at Buyer’s factory including inland
transportation expenses and insurance.

5. Place of Shipment:

To be delivered at Buyer’s manufacturing factory, China.

6. Delivery Schedule:

The delivery will be made in batches as per preliminary schedule below

 

CY 2009

   Jan    Feb    Mar    Apr    May    Jun    Jul    Aug    Sep    Oct    Nov   
Dec    Total

Qty(set) for PM1000

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]    [**]

Qty(set) for PM3000

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]    [**]

CY 2010

   Jan    Feb    Mar    Apr    May    Jun    Jul    Aug    Sep    Oct    Nov   
Dec    Total

Qty(set) for PM 1000

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]    [**]

Qty(set) for PM 3000

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]    [**]

CY 2011

   Jan    Feb    Mar    Apr    May    Jun    Jul    Aug    Sep    Oct    Nov   
Dec    Total

Qty(set) for PM 1000

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]    [**]

Qty(set) for PM 3000

   [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]    [**]
   [**]    [**]    [**]

Note: Under the precondition that [**] sets core components of the electrical
control system shall be purchased in 2009, 2010 and 2011. Buyer will notify
Seller three months in advance in writing to revise the plan, in case of any
changes to the delivery plan. Buyer shall notify Seller six months in advance in
writing to revise the plan in case there’s any change for changing the purchased
core components from core components with PM1000 to core components with PM3000,
under such circumstance, the total Contract value shall be adjusted accordingly
by both parties based on unit price.



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

7. Documentation

The Seller shall provide to the Buyer the certificate and test report of the
converter, dispatch notice and packing list together with the equipment.

8. Payment Terms:

95% by letter of credit at sight

Two (2) weeks before each shipment date, an irrevocable letter of credit in
amount of 95% of each shipment value shall be issued by a first class Chinese
bank. If L/C is delayed, the delivery time will be postponed accordingly.

5% Retention Bond

The Retention Bond shall be paid by the Buyer to the Seller within fourteen (14)
days after the expiry of warranty period (12 months (for the converter, it shall
be 18 months) after WT has arrived on the wind farm and finished the
commissioning, or 18 months (for the converter it shall be 24 months) after the
delivery time of the Seller, for whichever is earlier, as the warranty period),
under the precondition that the availability of the electrical control system
for each WT is at least [**]% during such period. Such percentage will be the
average of a respective wind park.

In case of an availability of at least [**]% has not been reached due to reasons
not attributable to the Seller or due to reasons not caused by contract
equipment, the retention bond has to be paid by the Buyer to the Seller.

The Seller must provide the following performance bond to the Buyer:

Within 30 days after effectiveness of the contract, Seller shall through
Seller’s bank open an irrevocable performance bond in favor of Buyer, for an
amount of CNY 1,100,000.00. Validity of the guarantee shall be expired by end of
Jun, 2012.

9. Delivery notice

The Seller shall complete the delivery of Contract Equipment in batches and on
time as required in article 6. Two (2) weeks before shipping, the Buyer will be
informed about the exact date of delivery.

10. The Seller shall supply the following documents as part of L/C paperwork:

 

(1) Consignment Note/Bill

(2) VAT invoice in total amount

(3) Packing List

(4) Country of Origin

(5) Quality Certificate

Details refer to the detailed definition in L/C.

11. Packing and Marking

Unless otherwise specified in the contract, the contract equipment shall be
packed by the Seller in a properly manner. And necessary measures shall be taken
to protect the contract equipment from moisture, rain, rust, corrosion, shock
and other damages according to their different characteristics so as to
withstand numerous handling, loading and unloading as well as long distance sea
and inland transportation, or air transportation if required.

The following documents shall be enclosed in each package of the Contract
Equipment:

Two (2) copies of detailed packing list;

Two (2) copies of quality certificate;

One (1) copy of technical documentation for relevant Contract Equipment
(including the following documentation but not limited to; e.g. the
documentation for IGBT module, PLC, control panel, module interface, pitch
converter, yaw converter and the operational manual for the CAN interface);



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

12. Inspection

Seller shall inspect the Contract Equipment and issue the quality certificates
as well as inspection records, all involved expenses shall be for Seller’s
account. The quality certificates and inspection records including detail and
result of inspection before delivery shall be submitted by Seller to Buyer.

13. Incidental Service

Regarding PM3000 and other new product, during the initial stage of
installation, (if necessary) the Seller shall timely provide technical support,
send its personnel to the jobsite to conduct installation supervision and help
resolve the equipment defect.

Seller shall be responsible for giving analysis on defect of its equipment
during operation in wind farm, and for assisting in trouble shooting. The Seller
shall provide the Buyer with its outcome of analysis.

The Buyer shall inform the Seller the date when the core components are to be
returned are packed and ready for shipping; this day shall be counted as the
starting date for following calculation, Seller agrees that the core components
to be returned shall be repaired and sent back to Buyer’s factory within 2
months, otherwise from the third month after that day Buyer is entitled to
deduct the corresponding amount for the non-returned core components payment
from the L/C when Buyer opens the core components L/C of that month; from that
time for each month Buyer shall make the payment once by T/T for the
last-month-returned core components from the Seller.

14. Warranty

The Seller warrants, that the Contract Equipment shall be completely new,
advanced in technology and superior in quality, free from any defect in design,
material and workmanship, suitable for the use and purpose as specified and in
conformity with the technical specification.

The Seller warrants that the technical documentation shall be complete, clear
and correct. Warranty period is 12 months (it shall be 18 months for the
converter ) after WT has arrived on the wind farm and finished the
commissioning, or 18 months (it shall be 24 months for the converter) after the
delivery time of Seller, for whichever is earlier.

Warranty means within warranty period in case of any damage or problem of any
core components, that the components for replacement will be provided by the
Seller free of charge, and the Seller should ensure timely supply of spare
parts. The Seller shall correct any such failure either at its option, (i) by
repairing any defective or damaged part or parts or the supplied products, or
(ii) by making available any necessary repaired or replacement parts.

15. Penalty for delayed delivery

In case of delayed delivery of any shipment, starting from the second week of
delay, every week of delay will be charged [**]% of the price of the delayed
sets as penalty, a delay for more than 4 days (including 4 days) is counted as
one complete week. Sum of the above mentioned penalty shall not exceed [**]% of
the total contract price. Payment of the delayed delivery penalty shall not
relieve the Seller from the obligation of continuing delivery of relevant
contract equipment.

16. Claims

16.1 In case the Contract Equipment supplied by the Seller does not meet the
specified technical performance during the Warranty Period and the Seller
doesn’t fulfill his responsibility according to Article 14, the Buyer has the
right to lodge claims against the Seller, and the Seller shall settle the claims
upon the agreement of the Buyer in the following way:

 

1) Repair or remove the defects and discrepancies of the equipment at the
Seller’s expense. In case the Seller cannot send his personnel to the Job Site,
the Buyer shall have the right to do the repairing or removal of the defects and
discrepancies and all the expensed incurred should be borne by the Seller.



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

2) Replace the defective equipment or technical documents with new one at the
Seller’s expenses and the Seller shall guarantee the quality of the replaced
equipment for a recounted warranty period. The replaced and /or supplemented
equipment shall be delivered DDP to the Job Site.

In case the Seller fails to make proposals for settling the claims according to
any and/or all the ways mentioned above within 14 days after notification of the
claim raised by the Buyer, the Buyer shall have the right to recover the claimed
amount from Retention Bond (maximum up to 5% of the total contract price).

16.2 The notice of claim for the defective equipment shall be effective if it is
issued not later than thirty (30) days after the expiration of the Warranty
Period, but the claim must be detected within the warranty period (proved and
reported by an independent expert).

16.3 In case Seller fails to accept the claim within thirty (30) days after
receipt of Buyer’s claim, the claim shall be regarded as not acceptable by
Seller.

17. Force Majeure

Neither party shall be held responsible for failure or delay to perform all or
any part of this Contract due to flood, fire, earthquake, snowstorm, drought,
hailstorm, hurricane, or any other events that are beyond the control of the
affected party and could not be reasonably expected at the time of execution of
the Contract or could have been avoided or overcome by such Party. However, the
party whose performance of is affected by the event of Force Majeure shall give
a notice to the other party of its occurrence as soon as possible and a
certificate or a document of the occurrence of the Force Majeure issued by the
competent authority or a neutral and independent third party shall be sent to
the other party no later than fourteen (14) days after its occurrence. If the
Force Majeure event lasts more than one hundred eighty (180) days, both parties
shall negotiate the performance or termination of this Contract. In case of such
a termination, either party shall bear its own costs, further claims for
compensation in connection with the termination shall be excluded.

18. Taxes and Duties

18.1 All taxes in connection with and in the execution of the Contract levied by
the Chinese government on the Buyer in accordance with the tax laws of P.R.
China shall be borne by the Buyer.

18.2 All taxes in connection with and in the execution of the Contract levied by
the Chinese government on the Seller in accordance with the tax laws of P.R.
China shall be borne by the Seller.

18.3 The total Contract Value is inclusive of 17% VAT.

19. Arbitration

All disputes arising from, or in connection with the execution of the contract,
shall be settled through friendly discussion between the two parties. In case no
agreement can be reached throughout, the disputes shall be referred to formal
arbitration and shall be settled by arbitration in Beijing under Beijing
Arbitration Commission in accordance with its arbitration rules/procedures.

Notwithstanding any submission to arbitration, the Parties shall continue to
perform their respective obligations under the Contract unless otherwise agreed
between the Parties.

20. Termination

20.1 Buyer may, without prejudice to any remedy by Seller for Seller’s following
breach of Contract, by written notice of default sent to Seller, terminate any
remaining deliveries called for in the Contract, if Seller fails to deliver any
or all of the Contract Equipment within 120 days after delivery time specified
in Article 6.

20.2 Buyer may at any time terminate the Contract, by giving written notice to
Seller in case Seller becomes bankrupt or otherwise insolvent and such
termination does not prejudice or affect any right of action or remedy available
to Buyer. The same applies to the Seller vice versa.



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

21. Applicable Law

The Contract shall be governed and construed by the laws of the P. R. China in
force on the Date of Contract Effectiveness.

22. Effectiveness of the Contract and Miscellaneous

22.1 The contract becomes effective on signing by the authorized representatives
of the two parties of the Contract and stamping the company chops of the two
parties.

22.2 The present Contract shall be valid for 5 years from the effective date of
the Contract, however the Contract shall become null and void automatically when
each party of the Contract has fulfilled its rights and obligations under the
Contract.

22.3 At the expiration of the Contract, any unsettled credit and debt under the
Contract shall not be affected by the expiration of the Contract. The debtor
shall still effect his obligation of reimbursement to the creditor.

22.4 The Contract shall be written in both Chinese and English as one complete
set. The Contract shall be made in four original sets, two sets for each Party.
In the event of any discrepancy in construing Chinese version with English
version, the former shall prevail.

22.5 All amendments, supplements and alternations to the terms and conditions of
the Contract shall be made in written form and signed by the authorized
representatives of the two Parties.

20.6 No assignment of any right or obligation under the Contract shall be made
by either party to a third party without the previous consent of the other
party.

22.7 The communication between the two parties shall be conducted in written
form. The fax concerning the important matter shall be confirmed timely by the
registered or express mail.



--------------------------------------------------------------------------------

Contract No.FDCG08045-01

 

  Buyer       Seller Name:   Sinovel Wind Co., Ltd     Name:   Suzhou AMSC
Superconductor Co., Ltd               (Company Chop)                   (Company
Chop) Add:  

Culture Building, No.59, Zhongguancun

Street, Haidian, Beijing, 100872 China

    Ad d:  

22# NEP, 369 Lushan Road, Suzhou

Jiangsu Province, 215129 P.R.China

        Legal Representative: Han Junliang       Legal Representative: Daniel
Patrick McGahn Authorized Representative:       Authorized Representative:  

/s/ illegible

     

/s/ illegible

                  (signature)                       (signature) Tel: (010)
62515566     Tel: 0512-66906500 Fax:   (010) 82500072     Fax: 0512-66909500
Bank: China Everbright Bank, Andingmen Branch     Bank: China Agriculture Bank,
Suzhou Xinqu Branch Account No.:[**]     Account No.:[**] Taxation No:
110108784800267     Taxation No.: 32050866578679X Postal Code: 100872     Postal
Code: 215129